DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 09/15/2021 have been entered.  Claims 1-7, and 12-18 remain pending in the application.
	
	Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen-Thien-Nhon (US PGPub 2017/0014229) in view of Braido et al (US 2015/0209136 A1) in view of Quadri et al (US 2017/0231762 A1) in view of Gold (US Patent No. 5,857,216).


forming a stent (Figure 1, item 12 “stent”) extending in an axial direction between an inflow end (Figure 1, item 15 “inflow end portion”) and an outflow end (Figure 1, item 19 “outflow end portion”), 
the stent having a collapsed condition (Figure 14) and an expanded condition (Figure 1); 
coupling a valve assembly to the stent (Figure 2, item 14 “valvular structure”); 
coupling a first cuff to the stent on a lumenal surface of the stent (Figure 17, item 16 “inner skirt”; paragraph 0058, lines 19-22); 
and coupling a second cuff to the stent or the first cuff so that the second cuff is annularly disposed about the stent and positioned radially outward of the first cuff and the stent,
and coupling a second cuff to the stent or the first cuff (Figure 27; paragraph 0107, lines 4-8) so that the second cuff is annularly disposed about the stent and positioned radially outward of the first cuff and the stent (Figure 2, item 18 “outer skirt”), 
the second cuff having a proximal edge facing toward the inflow end of the stent (Figure 3, item 160 “lower edge”) and a distal edge facing toward the outflow end of the stent (Figure 1, item 162 “upper edge”), 
the proximal edge of the second cuff being sutured to the stent or the first cuff with a continuous line of sutures (paragraph 0107, lines 4-8, Figure 27 shows a continuous line of sutures), 
and the distal edge of the second cuff being coupled to the stent or the first cuff at circumferentially spaced attachment locations (Figure 26, item 308 “projections”) to create openings (Figure 25, item 310 “notches”) so that blood may pass through the openings between paragraph 0109, lines 9-22) 
the second cuff in the gathered configuration (Figure 3, item 18 “outer skirt”, item 170 “crease”; paragraph 0083, lines 1-3) having a length that is less than the length of the proximal edge of the second cuff in the initial configuration (Figure 23, item 18 “flattened view of outer skirt”), 
wherein with the proximal edge of the second cuff in the gathered configuration and the stent in the expanded condition (Figure 3), the second cuff includes a plurality of puckered portions (Figure 3, item 170 “creases”).
Nguyen-Thien-Nhon discloses the invention substantially as claimed.
	However, Nguyen-Thien-Nhon does not disclose a straight distal edge facing toward the outflow end of the stent.	
	Braido teaches a second cuff (see Braido, Figure 10A-B, item 1020 “sealing member”) having a straight distal edge facing toward the outflow end of the stent (see Braido, Figure 10B, item 1021; paragraph 0140).	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Nguyen-Thien-Nhon by having a straight distal edge facing toward the outflow end of the stent as taught by Braido because the second cuff may have sufficient rigidity to resist bending of the outer edge too far away from the outer surface of the cuff when retrograde blood flow extends between the sealing members and the outer surface of the cuff, so that no portion of the top surface opens beyond a perpendicular position relative to the cuff, which is achieved through a straight distal edge facing toward the outflow end and suturing portions of the second cuff to the struts (see Braido, paragraph 0042).  Additionally, changing the shape of the distal edge of the second cuff of the distal edge facing toward the outflow edge would have been a design choice which would have been obvious to a person of ordinary skill.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that See MPEP 2144.04.IV.B).
 discloses the invention substantially as claimed.
	As set forth supra, the combination does not disclose wherein each of the puckered portions being aligned in the axial direction with one of the openings.
	The embodiment of Figure 30 of Nguyen-Thien-Nhon teaches wherein each of the puckered portions being aligned in the axial direction with one of the openings (paragraph 0110; paragraph 0114 and 0115).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the embodiment of Figure 1 by providing wherein each of the puckered portions being aligned in the axial direction with one of the openings as taught by the embodiment of Figure 30 because this allows the outer skirt to expand from a compressed configuration to an expanded configuration in a uniform and/or predictable manner, similar to bellows in an accordion (paragraph 0111).  Additionally, the results would be predictable.  Nguyen-Thien-Nhon teaches the use of this configuration of the puckered portion in the same device as a viable option.  Paragraph 0115 states that features of any embodiment can be combined with one or more of the features of any other embodiments, and paragraph 0114 states that the outer skirt 400 can comprise creases similar to creases 170.   
	As set forth supra, the combination discloses the second cuff with a gathered configuration, but does not disclose wherein prior to coupling the second cuff to the stent, the second cuff has an initial configuration in which the second cuff includes a plurality of notches at spaced apart locations along the proximal edge, each of the notches defining a void in the proximal edge of the second cuff, the voids rendering the proximal edge of the second cuff discontinuous, and, while the second cuff is in the initial 
Quadri teaches wherein prior to coupling a cuff to a stent, the cuff has an initial configuration in which the cuff includes a plurality of notches at spaced apart locations along the proximal edge (Figure 9, paragraph 0068), each of the notches defining a void in the proximal edge of the cuff (Figure 9), the voids rendering the proximal edge of the cuff discontinuous (Figure 9), and while the cuff is in the initial configuration, closing the voids so that the proximal edge of the cuff is substantially continuous to form a gathered configuration of the cuff (paragraph 0068).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein prior to coupling the second cuff to the stent, the second cuff has an initial configuration in which the second cuff includes a plurality of notches at spaced apart locations along the proximal edge, each of the notches defining a void in the proximal edge of the second cuff, the voids rendering the proximal edge of the second cuff discontinuous, and, while the second cuff is in the initial configuration, closing the voids so that the proximal edge of the second cuff is substantially continuous to form a gathered configuration of the second cuff as taught by Quadri because there is no excess material gathered beneath the seam connecting the adjoining line in the cutout triangular regions which limits the bulkiness of the construction while allowing the construct to flare out (paragraph 0068, lines 10-13).  The use of the technique of creating a plurality of notches to form gathered regions in material taught by Quadri in the invention of Nguyen-Thien-Nhon would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of creating gathered regions which are puckered which is a common application among many industries, especially in sewing; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).     

Gold teaches wherein each of the notches has a triangular shape in the initial configuration of the second cuff with base of the triangle positioned along the proximal edge (Figure 3, item 132-141  “V-shaped gaps”; Column 4, lines 34-55).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each of the notches has a triangular shape in the initial configuration of the second cuff with base of the triangle positioned along the proximal edge as taught by Gold because this common sewing technique decreases the excess material gathered beneath the seam which decreases the bulkiness of the resultant product (see Gold, Column 4, lines 48-50).  Nguyen-Thien-Nhon discloses a gathered approach that does not cut out the excess material which results in additional material being present.  It may be desirable for cosmetic and functional reasons to avoid the gathered material (see Gold, Column 4, lines 38-40).  Furthermore, the results would be predictable.  The use of the techniques of providing triangular notches to decrease material in gathered region taught by Gold in the invention of the combination would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of reducing the bulkiness of the gathered material; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 2, as set forth supra, the combination discloses wherein the second cuff is coupled to the stent or the first cuff after the second cuff has been transitioned from the initial configuration to the gathered configuration (see Nguyen-Thien-Nhon, paragraph 0083, lines 1-5, the creases are first overlapped and secured and then secured in the overlapped state to the stent).  
see Nguyen-Thien-Nhon, paragraph 0077, lines 8-18, excess material of the outer skirt retracts radially inwardly between the apices 22a).
Regarding claim 4, as set forth supra, the combination discloses wherein coupling the second cuff to the stent or the first cuff includes forming a plurality of attachment points at which the second cuff is coupled to at least one of the stent and the first cuff (see Nguyen-Thien-Nhon, Figure 3), each of the puckered portions being positioned between a pair of adjacent attachment points in a circumferential direction of the stent (see Nguyen-Thien-Nhon, paragraph 0077, lines 8-18).
Regarding claim 5, as set forth supra, the combination discloses wherein the stent includes a plurality of circumferential rows of cells (see Nguyen-Thien-Nhon, Figure 4, item 22 “lower row I of angled struts”), the second cuff being in radial alignment with a proximalmost one of the circumferential rows of cells (see Nguyen-Thien-Nhon, Figure 3, item 15 “outer skirt”, item 22).
Regarding claim 6, as set forth supra, the combination discloses wherein each of the puckered portions is positioned circumferentially between a pair of adjacent cells in the proximalmost row of cells (see Nguyen-Thien-Nhon, Figure 3, item 107 “crease”, item 22 “angled struts”; paragraph 0077, lines 8-18).
Regarding claim 7, as set forth supra, the combination discloses wherein each of the puckered portions is radially aligned within one of the cells in the proximalmost row of cells (see Nguyen-Thien-Nhon, Figure 30 would result in the puckered portion being radially aligned within one of the cells in the proximalmost row of cells).  
Regarding claim 12, as set forth supra, the combination discloses wherein portions of the proximal edge of the second cuff adjacent each of the notches are coupled to one another in the gathered configuration of the second cuff (see Quadri, paragraph 0068).  
see Nguyen-Thien-Nhon, Figure 23, paragraph 0071, lines 1-9).  
Regarding claim 14, as set forth supra, the combination discloses wherein in the initial configuration of the second cuff, each of the notches is in axial alignment with a corresponding one of the peaks (see Nguyen-Thien-Nhon, paragraph 0077, lines 3-4, Nguyen-Thien-Nhon possesses puckers 170 which are formed by overlapping material (paragraph 0083), therefore when the creases of Nguyen-Thien-Nhon are residing in combination with the notches of Quadri aligning the notches with a corresponding one of the peaks is taught (Figure 2, item 172; paragraph 0077, lines 3-9).  
Regarding claim 15, as set forth supra, the combination discloses wherein in the initial configuration of the second cuff, each of the notches is in axial alignment with a corresponding one of the troughs (see Nguyen-Thien-Nhon, Figure 30, paragraph 0110, lines 11-13; likewise Nguyen-Thien-Nhon teaches that the puckers 170 can be in axial alignment with the troughs).  
Regarding claim 16, as set forth supra, the combination discloses wherein closing the voids includes suturing portions of each notch together (see Nguyen-Thien-Nhon, paragraph 0010, see Quadri, paragraph 0068, lines 10-13, when the notches of Quadri are residing in combination with the creases of Nguyen-Thien-Nhon they would be sewn with sutures).  
Regarding claim 17, as set forth supra, the combination discloses wherein the continuous line of sutures is separate from the sutures that close the voids (see Nguyen-Thien-Nhon, paragraph 0010; paragraph 0083, lines 1-5).
Regarding claim 18, as set forth supra, the combination discloses wherein the second cuff (see Nguyen-Thien-Nhon, Figure 23, item 18)  has correspondingly angled first and second side edges (see Nguyen-Thien-Nhon, Figure 12, second cuff 18 has correspondingly angled first and second side edges where the first and second side edges are at a 90° angle with the edge 160).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774